*512OPINION OF THE COURT
Jones, J.
On August 23, 2004, defendant James Phillips was involved in a domestic dispute where he threatened his wife by brandishing a knife in the presence of their two daughters. Consequently, defendant was arrested and his wife obtained an order of protection against him. Approximately two weeks later, on September 10, 2004, defendant was found waiting near his wife’s workplace and a second order of protection was issued against him.
On September 22, 2004, while screaming “Die,” defendant attacked his wife in the lobby of her apartment building, stabbing her 17 times in the chest, abdomen, forearm, hand, and thigh. He fled the scene and was apprehended by the police minutes after the attack. Defendant’s wife survived.
After being indicted on charges of attempted second degree murder, first degree assault, aggravated criminal contempt, first degree criminal contempt, third degree weapon possession, and third degree menacing, defendant was ordered to undergo an examination pursuant to CPL 730.30 (1). Prior to these criminal incidents—over an 11-year period that commenced in the late 1990s—defendant had suffered a series of strokes that affected his ability to communicate. At his initial examination, defendant was found unfit for trial by two psychiatric examiners, remanded to the custody of the Commissioner of Mental Health, and committed to Kirby Forensic Psychiatric Center.
After a five-month stay at Kirby, defendant’s treatment team recommended that he was fit for trial and should be reevaluated. Defendant’s case was referred to Kirby’s Hospital Forensics Committee, and three members of that committee, which included Dr. Capruso, determined that he was unfit for trial based on a series of neurological examinations. Given the conflicting opinions, the matter was referred to Dr. Hicks, the Associate Clinical Director at Kirby, who concluded that defendant was fit for trial. Dr. Kunz, the Clinical Director at Kirby, also examined defendant and determined that he was fit to proceed to trial. After he was discharged from Kirby and returned to the custody of the New York City Commissioner of Correction at Bikers Island, defendant moved to contest the finding of trial competency pursuant to CPL 730.60 (2).
The ensuing hearing was conducted before Supreme Court over a six-month period where both the People and defendant proffered expert medical testimony with respect to defendant’s *513condition and fitness for trial. The People did not claim that he was malingering or exaggerating his symptoms as both sides agreed that defendant suffered from transcortical motor aphasia, a permanent brain injury that affects defendant’s language and speech skills as evidenced by MRIs indicating a permanent lesion in the left hemisphere of defendant’s brain. However, the expert opinions sharply diverged with respect to defendant’s ability to perceive and comprehend trial proceedings.
On behalf of defendant, Dr. Capruso, a licensed psychologist board certified in clinical neuropsychology, testified that he had conducted several neurological examinations and concluded that defendant suffered from motor speech skill deficits and comprehension issues that called into question defendant’s ability to understand legal concepts and assist his attorney. Particularly, defendant had a halting, stammering manner of speaking. And with respect to comprehension, while defendant may understand simple concepts, he appeared to struggle with slightly more complex, or compound concepts. For example, while defendant understood the terms “yellow” and “circle” individually, he had difficulty when questioned about the “yellow circle.”
Dr. Henry, the Director of Neurology at Bellevue Hospital^ also concluded that while defendant appeared to have general comprehension, he often gave inconsistent answers, casting doubt on his ability to comprehend questions and concepts. For example, when asked twice if he had asthma, defendant answered both “yes” and “no.”
For the People, Dr. Hicks, a licensed physician, also board certified in general psychiatry and forensic psychiatry, concluded that defendant was fit for trial. While not a neurologist, Dr. Hicks did have training in neurology in addition to his expertise in forensic psychiatry, a field encompassing both law and psychiatry, and involving matters such as determining legal competency for trial. Dr. Hicks explained that when questioning defendant he would repeat the same question, but phrase it differently, to ensure that defendant understood what was being asked. By using this method, Dr. Hicks found no inconsistent answers. And while defendant had difficulty articulating lengthy responses, he did evince an understanding of the nature of the charges against him and the potential consequences of a trial when he answered that he was accused of stabbing his wife and that a trial could result in a lengthy prison sentence.
*514The People also produced Dr. Scheuer, a forensic psychologist, who had treated defendant in group therapy sessions at Kirby for seven months. Dr. Scheuer testified that while defendant exhibited speech difficulties, he appeared alert and attentive, and he perceived and understood small nuances like humor. Moreover, defendant acknowledged an understanding of legal terms like plea bargains and defenses when those issues were discussed during treatment sessions.
Finally, defendant testified during the competency hearing. When asked about legal concepts such as the purpose of a trial or pleadings, defendant responded “I know what you are saying, but it’s hard.” However, over the course of his testimony, defendant was able to articulate that he understood the roles of a judge, prosecutor, and defense attorney. Moreover, when asked by the People whether speaking slowly would assist him, defendant responded as follows:
“[the people]: And is it easier for you when we speak slowly?
“[the defendant]: No, that doesn’t help.
“[the people]: That doesn’t matter?
“[the defendant]: No, I understand, but I can’t say what you saying.
“[the people]: You can understand me, but you can’t say?
“[the defendant]: Yeah.”
At the conclusion of the hearing, Supreme Court issued a 55-page decision finding defendant fit for trial. The court credited the People’s experts, finding that defendant’s experts performed tests in the abstract that had no bearing on the legal competency needed for trial. Furthermore, the court considered its own observations during the course of the six-month hearing which included, inter alia, defendant’s amusement during humorous moments, turning to counsel when important information was elicited, or answering “not me” when asked who the prosecutor would assist. Moreover, the court concluded that defendant’s responses were “appropriate, susceptible of understanding and rational.”
Following a pretrial conference, Supreme Court issued an order whereby it established numerous guidelines and procedures for the trial such as limiting the trial proceedings to the *515morning so that defendant and his counsel could consult in the afternoon.1
After trial, a jury convicted defendant of all charges. Defendant moved to set aside the verdict and for a new trial pursuant to Wilson v United States (391 F2d 460 [DC Cir 1968]) and People v Francabandera (33 NY2d 429 [1974]).2 Supreme Court *516concluded that defendant’s condition did not inhibit his ability to communicate with counsel and present a defense as his conduct and responses during the course of the trial indicated comprehension and perception of the proceedings. The trial court had observed defendant react to evidence and consult with counsel. Furthermore, defendant engaged in colloquies with the court that demonstrated an understanding of the legal issues presented.
The Appellate Division affirmed, holding that there was no basis to overturn the finding that defendant was fit for trial based on the thorough competency hearing and the trial court’s resolution of the conflicting expert testimony (68 AD3d 541 [1st Dept 2009]). A Judge of this Court granted defendant leave to appeal (14 NY3d 843 [2010]), and we now affirm.
The key inquiry in determining whether a criminal defendant is fit for trial is “whether he [or she] has sufficient present ability to consult with his [or her] lawyer with a reasonable degree of rational understanding—and whether he [or she] has a rational as well as factual understanding of the proceedings against him [or her]” (Dusky v United States, 362 US 402, 402 [1960]). In New York, article 730 of the Criminal Procedure Law prescribes the procedures that trial courts of this State must adhere to in determining a defendant’s legal competency for trial. Particularly, CPL 730.30 (2) provides that “[i]f, following a hearing, the court is satisfied that the defendant is not an incapacitated person, the criminal action against him must proceed.” An “incapacitated person” is “a defendant who as a result of mental disease or defect lacks capacity to understand the proceedings against him or to assist in his own defense” (CPL 730.10 [1]).
*517A finding of trial competency is within the sound discretion of the trial court and involves “a legal and not a medical determination” (People v Mendez, 1 NY3d 15, 20 [2003]). The findings of the trial court are entitled to great weight (see People v Pena, 33 AD3d 374, 374 [1st Dept 2006]) and this Court’s review powers are limited. We must accord substantial deference to the trial court’s determination so long as it is supported by the record (see Mendez, 1 NY3d at 20; People v Morgan, 87 NY2d 878, 881 [1995]; People v Robustelli, 189 AD2d 668, 672 [1st Dept 1993]).
The trial court has the responsibility of assessing and weighing the competing evidence presented on the issue of a defendant’s fitness for trial. This often involves the extensive medical conclusions presented as well as the representations of defense counsel regarding his or her client’s fitness for trial. And while the testimony of experts and the assertions of counsel may be readily ascertained, there are other indicia of trial fitness considered by the court that may escape the record, but nonetheless evince a defendant’s understanding of the proceedings. For example, the manner in which the defendant interacts with the court, communicates with defense counsel, or physically reacts to a question or piece of testimony cannot adequately be captured by the record, but has a bearing on the issue of fitness for trial and can be perceived and evaluated by the trial judge. Accordingly, we have held that a court may consider its own personal observations of a defendant in determining fitness for trial (see Mendez, 1 NY3d at 20 [“Moreover, the trial court had the opportunity to observe defendant’s behavior and to evaluate the testimony of the psychiatrists”]; People v Tortorici, 92 NY2d 757, 766 [1999] [“The Trial Judge additionally could consider his ‘progressive personal observations of defendant’ ”]; Morgan, 87 NY2d at 880 [“The Judge also saw the defendant actively participating in every aspect of his case . . . Additionally, the Judge personally interacted with the defendant on several occasions, including plea discussions, in which the defendant evinced a particularized understanding of the nature of the proceedings and what was unfolding”]).
Defendant contends that he was per se unfit for trial given the nature and permanency of his brain injury. As an initial matter, trial fitness is a legal, judicial determination, and not a medical one (see People v Gensler, 72 NY2d 239, 244-245 [1988]). That defendant’s experts took diametrically opposite positions from the People’s experts on the issue of comprehension is a *518dispute to be resolved by the trial court after considering all available evidence (see id.; see also Pena, 33 AD3d at 374). Here, the trial court concluded that defendant’s expert witnesses performed abstract tests that did not properly determine whether defendant had legal competency for trial purposes, whereas the People’s experts found that defendant evinced an understanding of the purpose of a trial, the actors in a trial, their roles, the nature of the charges against him, and the severity of a potential conviction and sentence.
The trial court credited Dr. Scheuer who had the most extensive interaction with defendant during the course of his treatment and had observed conduct indicating comprehension (see People v Breeden, 115 AD2d 484 [2d Dept 1985]). Furthermore, Dr. Hicks, a physician with training in neurology and forensic psychiatry, concluded that defendant evinced a comprehension of the proceedings. While all sides agreed that defendant possessed motor speech issues, Dr. Hicks presented findings that if a question was posed in multiple forms, it ensured that defendant understood what was being asked and that his answers were not inconsistent. Also, the trial court had found defendant’s answers to be coherent, rational, and relevant, albeit truncated at times.
Moreover, the trial court factored its own personal observations of defendant in reaching its conclusions (see Mendez, 1 NY3d at 20; Tortorici, 92 NY2d at 766; Morgan, 87 NY2d at 880). Specifically, the court stated that it had observed and interacted with defendant during the six-month competency hearing and noted conduct and responses that evinced perception and comprehension of the nature of the proceedings. In addition, during the one-month trial, the court noted that defendant actively consulted with counsel, reacted appropriately to testimony and evidence, and engaged in colloquy with the court that demonstrated an understanding of the nature and import of the proceedings (see Gensler, 72 NY2d at 245).
Defendant also argues that the trial court disregarded defense counsel’s representations that defendant’s condition impaired his power to communicate with counsel and undermined his ability to intelligently assist in his own defense. However, a defense counsel’s representation regarding his or her client’s fitness for trial is not dispositive, but merely a factor to be considered by the trial court. A “defense counsel’s observations and representations, without more, do not and should not serve as an automatic substitute for the court’s statutory discretion” (Morgan, 87 NY2d at 880).
*519We also find significant the meticulous accommodations instituted by the court during the course of the trial that afforded defendant ample opportunity to consult with counsel and prepare his defense (see generally Tortorici, 92 NY2d at 767). The trial court was thorough and conscientious in its approach to this case as evidenced by the lengthy, six-month hearing to determine defendant’s competency, its detailed findings and decisions, its comprehensive trial procedures to accommodate defendant, and its post-trial review of the record to ensure that defendant received a fair trial.
When crediting expert testimony in a CPL article 730 hearing, it is the role of the trial court to consider factors such as the qualifications of the expert witnesses. To conclude, as the dissent does, that the testimony of defendant’s witnesses had more probative force because of their qualifications as neurological experts is to make a determination based on the weight of the evidence, a role beyond this Court’s purview. It was for the instant trial court to credit, for example, the findings of Dr. Hicks, a licensed physician and forensic psychiatrist who also had training in neurology, over the testimony of Dr. Capruso, a licensed psychologist. This Court must defer to the findings of the trial court so long as there is record support for those determinations. Given the extensive record evidence in this case, we find no abuse of discretion and no basis to disturb defendant’s judgment of conviction.
Accordingly, the order of the Appellate Division should be affirmed.

. Supreme Court’s trial accommodations were as follows:
“1. The trial will be held only four days per week (Tuesday through Friday); 2. with the exception of jury selection and any other reasons of special necessity, the trial will he conducted each day from 9:30 a.m. until 1:00 p.m., so that counsel and defendant may confer each afternoon; 3. the court will be willing to take frequent breaks in the proceedings as needed to enable defendant and his counsel to confer; 4. the court will also afford the defendant a recess after the direct testimony of each prosecution witness to enable counsel to confer with the defendant about the witness’s direct testimony; 5. in accordance with the court’s discretion, the prosecution has provided open file discovery and all Rosario material to the defense well in advance of trial; 6. the attorneys will make their best efforts to structure their questions of witnesses to elicit short, unlayered responses, while avoiding leading questions to the greatest extent possible; 7. defendant and counsel have been furnished a copy of the videotape of the alleged incident on September 22, 2004 to enable them to review it well before trial; 8. the court [h]as held a two-day pre-trial conference to assure that adequate preparations are made to accommodate the defendant’s transcortical motor aphasia condition; 9. the parties are instructed that should the defendant choose to testify, attorneys should restate their questions to him in different ways, to assure that he has used the word intended in responding to their questions; 10. the parties may obtain daily copies or expedited transcripts, at their own expense; the court will make the official court reporter available for readback, if necessary, prior to the receipt of the trial transcript; 11. should the need arise, the court will entertain a[n] application to recall witnesses to repeat portion[s] of their testimony, in the event that reference to the transcript is insufficient.” (14 Misc 3d 1221[A], 2007 NY Slip Op 50119[U], *3 n 2.)


. In the context of amnesiac criminal defendants, both Wilson and Francabandera require a post-trial review of the trial record to ensure that the defendant received a fair trial pursuant to the following factors:
“(1) The extent to which the amnesia affected the defendant’s ability to consult with and assist his lawyer.
“(2) The extent to which the amnesia affected the defendant’s ability to testify in his own behalf.
“(3) The extent to which the evidence in suit could be extrinsically reconstructed in view of the defendant’s amnesia. Such evidence would include evidence relating to the crime itself as well as any reasonably possible alibi.
*516“(4) The extent to which the Government assisted the defendant and his counsel in that reconstruction.
“(5) The strength of the prosecution’s case. Most important here will be whether the Government’s case is such as to negate all reasonable hypotheses of innocence. If there is any substantial possibility that the accused could, but for his amnesia, establish an alibi or other defense, it should be presumed that he would have been able to do so.
“(6) Any other facts and circumstances which would indicate whether or not the defendant had a fair trial.” (Francabandera at 436 n 4, quoting Wilson at 463-464.)
In its order on trial accommodations, the trial court had similarly provided for a post-trial review of the record in the event of a conviction.